In the

United States Court of Appeals
               For the Seventh Circuit

Nos. 09-2001 & 09-2817

C ATHY M INIX,
                                                Plaintiff-Appellant,
                                 v.

F RANK C ANARECCI, JR., et al.,
                                             Defendants-Appellees.


            Appeals from the United States District Court
      for the Northern District of Indiana, South Bend Division.
              No. 05 C 144—Robert L. Miller, Jr., Judge.


   A RGUED D ECEMBER 2, 2009—D ECIDED F EBRUARY 26, 2010




  Before B AUER, K ANNE, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. While incarcerated at the
St. Joseph County Jail, Gregory Zick, an inmate with a
history of suicidal tendencies, took his own life. Zick’s
mother, Cathy Minix, brought suit under 42 U.S.C. § 1983
against several jail officials for their alleged deliberate
indifference to Zick’s suicide risk. The district court
granted summary judgment in favor of the defendants.
We affirm.
2                                  Nos. 09-2001 & 09-2817

                     I. Background
  Gregory Zick was a mental health patient at Indiana’s
Richmond State Hospital. In March 2003, Zick was on
leave from the hospital at the request of his mother, Cathy
Minix, to attend a family funeral. Unfortunately, Zick
became separated from Minix and, on March 22, was
arrested on charges of theft and battery.
  Zick was incarcerated at the St. Joseph County
Jail. During booking, jail personnel noted that Zick had
laceration scars on his wrist and neck, and Zick admitted
to attempting suicide in the previous month. It was
also learned that Zick was taking several prescription
medications to inhibit suicidal thoughts, and the jail
arranged for Zick to continue receiving those medications.
  The jail provided for inmates’ health care by contracting
with outside companies. Memorial Home Care, Inc. had
an agreement with the jail to provide medical, dental, and
psychiatric care. Dr. Douglas David was a Memorial
employee who performed medical director services at
Memorial’s jail facility, and Nurse Jeanne James was
the manager of the facility who supervised the nursing
staff. The jail also had an agreement with Madison
Center, Inc., a community mental health center, to
provide mental health services on a referral basis.
  Shortly after Zick’s incarceration, a jail classification
officer wrote a letter to Nurse James indicating that Zick
should be placed on a suicide watch in light of his
recent suicide attempt and depressed attitude. Zick was
accordingly housed in medical segregation for observa-
tion. A few days later, on March 27, Madison employee
Nos. 09-2001 & 09-2817                                    3

Christine Lonz met with Zick during her weekly visit to
the jail for mental heath assessments. Lonz, who had
experience but no formal licensure in mental health
treatment, did not review Zick’s medical chart or list of
medications. She also did not speak with any jail
personnel regarding Zick’s condition or learn that he
had been placed on a suicide watch. During her deposi-
tion, Lonz testified that she could not recall the specifics
of her conversation with Zick, only that he was generally
polite and cooperative. After speaking with Zick, Lonz
filed a brief report noting that Zick denied having
suicidal thoughts.
  The same day as Lonz’s assessment, Nurse James pre-
pared a form requesting that Zick be taken off suicide
watch in medical segregation and transferred into the
general population, noting that Zick denied having
suicidal tendencies.
  About a month later, on April 21, Zick refused his
medications, and jail officers noted that a blade was
missing from Zick’s razor. Officers moved Zick to medical
segregation for a suicide watch and charged Zick with
“attempted suicide,” improper use of materials, and
disruptive conduct. Over the next two days of observa-
tion in medical segregation, nurses reported that Zick
was alert and polite and denied suicidal thoughts, and
on April 23, James arranged for Zick’s transfer out of
medical segregation. Because Zick had been charged
with attempted suicide and other violations, he was
transferred to disciplinary segregation rather than back
into the general population. A jail officer saw Zick in his
4                                  Nos. 09-2001 & 09-2817

cell at dinner time, just after 4:00 p.m., but the next re-
corded check on Zick was not until 11:00 p.m., when an
officer discovered that Zick had used his bed sheet to
hang himself from the bars on his cell window. A nurse
soon arrived and determined that Zick was unresponsive.
  Minix, as the personal representative of Zick’s estate,
brought a § 1983 action against multiple defendants,
including Madison Center, Lonz, Memorial Home Care,
Nurse James, Dr. David, the St. Joseph County Sheriff
(Frank Canarecci, Jr.), and several other jail and county
officials. Minix alleged that the defendants violated
Zick’s Eighth and Fourteenth Amendment rights by
displaying deliberate indifference to his risk of sui-
cide. Minix also raised supplemental claims under
Indiana law.
  On Minix’s deliberate indifference claim, the district
court granted summary judgment in favor of all defen-
dants except Memorial, Dr. David, and the Sheriff in
his official capacity. The court found a triable issue on
whether Memorial and the Sheriff were liable for main-
taining inadequate suicide-prevention policies at the
jail. As for David, the court determined that a jury could
find that David acted with deliberate indifference in
delegating the authority to assess suicidal inmates to
an unqualified nursing staff.
  Upon the defendants’ motion to reconsider, however,
the district court reversed its summary judgment ruling
with respect to Memorial and David. The court acknowl-
edged that, in its initial ruling, the court erroneously
relied on the opinion of one of Minix’s experts,
Nos. 09-2001 & 09-2817                                   5

Dr. Gutierrez, who concluded that the jail nursing staff
lacked the required training to assess Zick’s suicide risk.
The court further determined that Gutierrez’s opinion
was not reliable enough to be admitted as expert
evidence under Federal Rule of Evidence 702. With the
exclusion of Gutierrez’s opinion, Minix’s evidence
was insufficient to avoid summary judgment on her
deliberate indifference claim against Memorial and David.
  That left Minix’s official-capacity claim against the
Sheriff as the only federal claim in the lawsuit. But the
Sheriff made Minix an offer of judgment in the amount
of $75,000 pursuant to Federal Rule of Civil Procedure
68. Minix accepted the offer, and the district court
entered judgment against the Sheriff, who has since
paid Minix the judgment amount. Having resolved all of
Minix’s federal claims, the district court declined to
exercise supplemental jurisdiction over Minix’s state-
law claims and dismissed those claims without prejudice.
  Minix appeals the district court’s adverse summary
judgment ruling on her deliberate indifference claim
with respect to only defendants Lonz, Madison Center,
Nurse James, Dr. David, and Memorial Home Care. The
portions of the judgment dismissing the other jail and
county officials are not appealed.


                       II. Analysis
             A. Jurisdiction and Mootness
  We begin by addressing whether we have jurisdiction
over this appeal, and specifically, whether Minix’s accep-
6                                  Nos. 09-2001 & 09-2817

tance of the Sheriff’s $75,000 offer of judgment mooted
this case. Minix is entitled to only one full compensation
for any single, indivisible injury caused by the
defendants, who are each jointly and severally liable for
that injury. Watts v. Laurent, 774 F.2d 168, 179 (7th Cir.
1985). So if the Sheriff’s $75,000 offer of judgment was
full compensation for Minix’s injury, Minix could not
recover more compensation from any other defendant.
Minix would be left with no viable claim for com-
pensatory damages against the other defendants in this
appeal, suggesting that her appeal is moot.
  Still, even assuming that the Sheriff’s offer fully com-
pensated Minix’s injury (which is doubtful, when com-
pared with verdicts in other jail suicide cases, see, e.g.,
Woodward v. Corr. Med. Servs., 368 F.3d 917, 920, 930
(7th Cir. 2004) (upholding $250,000 in compensatory
and $1.5 million in punitive damages)), we conclude
that the offer does not moot Minix’s appeal. Instead,
Minix’s acceptance of the Sheriff’s offer merely gives
the remaining defendants a possible defense that, should
they be found liable, Minix is precluded from recovering
additional compensatory damages from them. See Re-
statement (Second) of Judgments § 49 (1982) (“A judgment
against one person liable for a loss does not terminate a
claim that the injured party may have against another
person who may be liable therefor.”); Restatement (Second)
of Torts § 885(3) & cmt. e (1979) (Compensation paid
by one jointly and severally liable tortfeasor diminishes
the plaintiff’s claim against the remaining tortfeasors.).
  We also note that, even if Minix were precluded from
seeking additional compensatory damages, the possi-
Nos. 09-2001 & 09-2817                                        7

bility of punitive damages would avoid mootness with
respect to several defendants. Minix’s complaint
demands, in addition to compensatory damages, punitive
damages against the defendants in this case. Although
the principle of joint and several liability prevents
Minix from recovering duplicative compensatory
damages, it does not affect the defendants’ individual
liability for punitive damages, which are assessed sepa-
rately against each defendant. Bosco v. Serhant, 836 F.2d
271, 281 (7th Cir. 1987) (clarifying that the principle of one
full recovery applies only to compensatory, not punitive,
damages). Moreover, the $75,000 judgment paid by the
Sheriff could not have been towards any punitive
damages claim, since Minix obtained that judgment
against the Sheriff in his official rather than individual
capacity. This official-capacity claim against the Sheriff
is considered one against a municipality, and municipali-
ties are immune from punitive damages in § 1983 suits.
United States ex rel. Chandler v. Cook County, Ill., 277 F.3d
969, 977 (7th Cir. 2002) (citing City of Newport v. Fact
Concerts, 453 U.S. 247, 271 (1981)); see also Hill v. Shelander,
924 F.2d 1370, 1374 (7th Cir. 1991) (“[P]unitive damages
[may] be recovered against a government actor only in
an individual capacity suit.”). It follows as a matter of
law that Minix has not recovered any punitive damages
from the Sheriff or anyone else, and her punitive
damages claims against the individual defendants in
this appeal—Lonz, James, and David—present a live
controversy.
8                                     Nos. 09-2001 & 09-2817

    B. Deliberate Indifference Liability Under § 1983
  We review de novo the district court’s grant of sum-
mary judgment for the defendants, construing the
evidence and all reasonable inferences in favor of Minix.
Johnson v. Saville, 575 F.3d 656, 659 (7th Cir. 2009) (citation
omitted).
  The Eighth Amendment’s ban on “cruel and unusual
punishments” requires prison officials to take reasonable
measures to guarantee the safety of inmates, including
the provision of adequate medical care. Farmer v.
Brennan, 511 U.S. 825, 832 (1994). Although the Eighth
Amendment applies only to convicted persons, pretrial
detainees like Zick are entitled to the same basic
protections under the Fourteenth Amendment’s due
process clause. Accordingly, we apply the same legal
standards to deliberate indifference claims brought
under either the Eighth or Fourteenth Amendment.
Thomas v. Cook County Sheriff’s Dep’t, 588 F.3d 445, 452 n. 1
(7th Cir. 2009).
  An Eighth Amendment claim based on inadequate
medical care contains two elements: (1) the prisoner
suffered an objectively serious harm that presented a
substantial risk to his safety, and (2) the defendants
were deliberately indifferent to that risk. Collins v.
Seeman, 462 F.3d 757, 760 (7th Cir. 2006). In this prison
suicide case, the first element is automatically satisfied
because “it goes without saying that suicide is a serious
harm.” Id. (quotation omitted). The second, “deliberate
indifference” element requires a dual showing “that the
defendant: (1) subjectively knew the prisoner was at
Nos. 09-2001 & 09-2817                                        9

substantial risk of committing suicide and (2) inten-
tionally disregarded the risk.” Id. at 761 (citing Matos
ex rel. Matos v. O’Sullivan, 335 F.3d 553, 557 (7th Cir. 2003)).
  With these standards in mind, we address whether
Minix has shown a genuine issue of material fact on her
deliberate indifference claims against each of the five
defendants in this appeal—Lonz, Madison Center, Nurse
James, Dr. David, and Memorial Home Care. Minix has
sued Lonz, James, and David in both their individual
and official capacities. In the sections that follow, our
discussions of each of the three individual defendants
pertain to Minix’s individual-capacity claims. As for
Minix’s official-capacity claims against the individual
defendants, we treat those claims the same as Minix’s
claims against these defendants’ corporate employers,
Madison Center and Memorial Home Care. See Kentucky
v. Graham, 473 U.S. 159, 165-66 (1985).


                           1. Lonz
  Beginning with Christine Lonz, the Madison Center
employee who assessed Zick shortly after his incarcera-
tion, we conclude that Lonz is entitled to summary judg-
ment because she lacked knowledge of “the significant
likelihood that [Zick] may imminently seek to take his
own life.” Collins, 462 F.3d at 761. Lonz assessed Zick in
March 2003, after he was first placed on a suicide watch.
During that assessment, Zick was polite and coopera-
tive and denied having suicidal thoughts. It is also undis-
puted that Lonz did not know about Zick’s suicidal
history or even about his placement on the suicide
10                                     Nos. 09-2001 & 09-2817

watch. Absent any knowledge of Zick’s risk of suicide,
it cannot be said that Lonz was deliberately indifferent
to that risk. See id. at 761 n.2 (noting that prison
officials lacked knowledge of medical records that indi-
cated the inmate’s suicidal tendencies); Matos, 335 F.3d
at 557 (noting that officials were unaware of a prior
recorded suicide attempt).
  Minix criticizes Lonz’s assessment of Zick, claiming that
any qualified mental health professional would have
probed more deeply into Zick’s psychological history
and discovered his recent suicidal tendencies. Assuming
that Lonz’s assessment was inadequate, the fact that
she “ ‘should have been aware’ ” of Zick’s risk of suicide is not
enough to show the required, actual knowledge of
serious harm. Collins, 462 F.3d at 761 (quoting Estate of
Novack ex rel. Turbin v. County of Wood, 226 F.3d 525,
529 (7th Cir. 2000)). Lonz’s alleged incompetence in
assessing Zick shows, at most, negligence, which is insuf-
ficient for Minix to avoid summary judgment on her
deliberate indifference claim. See Matos, 335 F.3d at 557.


                     2. Madison Center
   Lonz’s employer, Madison Center, is a corporation that
contracted with the jail to perform the public function of
providing mental health services to inmates. Such con-
tractors are treated the same as municipalities for
liability purposes in a § 1983 action. See Woodward v. Corr.
Med. Servs., 368 F.3d 917, 927 n.1 (7th Cir. 2004). “A munici-
pality may be liable for harm to persons incarcerated
Nos. 09-2001 & 09-2817                                    11

under its authority ‘if it maintains a policy that sanctions
the maintenance of prison conditions that infringe
upon the constitutional rights of the prisoners.’ ” Novack,
226 F.3d at 530 (quoting Payne v. Churchich, 161 F.3d
1030, 1043 (7th Cir. 1998)). The municipal policy or
practice must be the “direct cause” or “moving force”
behind the constitutional violation, which a plaintiff
may show directly by demonstrating that the policy is
itself unconstitutional. Id. at 530-31. If a plaintiff cannot
identify any formal policy that is unconstitutional, the
plaintiff may show deliberate indifference through “a
series of bad acts” creating an inference that municipal
officials were aware of and condoned the misconduct
of their employees. Id. at 531 (quotation omitted).
   Minix does not identify any unconstitutional policy
that Madison adopted or condoned. Instead, Minix
argues that Madison acted with deliberate indifference
by sending an employee as unqualified as Lonz to assess
mental health patients at the jail. Without more evidence
that Madison was aware either that its employees were
routinely providing inadequate care or that Lonz in
particular was unqualified, Madison’s decision to send
Lonz to the jail is not enough for municipal liability. Cf.
Woodward, 368 F.3d at 927-28 (reviewing evidence that a
medical services contractor repeatedly acquiesced in
its employees’ inadequate training and failure to follow
procedure). Even if Lonz deprived Zick of adequate
medical care, this “single instance of allegedly uncon-
stitutional conduct does not demonstrate [Madison’s]
deliberate indifference” to inmates’ medical needs.
Novack, 226 F.3d at 531.
12                                  Nos. 09-2001 & 09-2817

  Minix makes much of Madison’s representation to the
jail that Lonz was a Qualified Mental Health Professional
(“QMHP”), as that term is defined in the section of the
Indiana Administrative Code providing standards for
Medicaid-eligible mental health services. See 405 Ind.
Admin. Code 5-21-1(c). Lonz was not a QMHP, Minix
claims, because she lacked a master’s or doctoral degree
in one of specified disciplines such as psychiatry, psy-
chology, and social work. See id. § 1(c)(4). Minix’s reading
of the Code is too narrow, for the relevant section also
confers QMHP status on someone “with documented
education, training, or experience, comparable or equiva-
lent” to that acquired through the specified degrees. Id.
§ 1(c)(6). Although Lonz might have been short on
formal licenses or degrees, she had obtained course
work, training, and other experience in fields such as
community health, mental illness, and the treatment of
prisoners. More importantly, without evidence that
Madison was on notice of inadequate inmate care by
Lonz, we do not see how the full scope of Lonz’s qualifica-
tions is relevant to establishing Madison’s deliberate
indifference.
  We also conclude that Minix failed to produce
evidence that any unconstitutional practice by Madison
in this case was the “direct cause” of Zick’s suicide, as
required for municipal liability. Lonz’s allegedly inade-
quate assessment took place in March 2003, shortly
after Zick’s incarceration at the jail and initial placement
on a suicide watch. It was not until late April when
different jail officials, not employed by Madison, placed
Zick on his second suicide watch and began a series of
Nos. 09-2001 & 09-2817                                    13

actions that led to Zick’s death. Given this sequence of
events, no causal link exists between Madison’s conduct
and Zick’s “successful suicide attempt” that occurred
several weeks later. See Woodward, 368 F.3d at 928; cf.
Thomas, 588 F.3d at 454-55 (finding a link between the
practice of failing to review medical requests and the
inmate’s death).


                         3. James
  Turning to the defendants associated with Memorial
Home Care, we begin with Minix’s claim against Nurse
James, who managed Memorial’s facility at the jail. After
Zick’s placement on suicide watches in both March
and April 2003, it was James’s recommendations that led
to Zick’s removal from suicide watch and transfer out
of medical segregation. Shortly after the second transfer,
Zick hanged himself in his cell. Although in hindsight
the decision to release Zick from medical observation
might have been a mistake, Minix’s evidence fails to
show that James acted with deliberate indifference to
a known risk that Zick would take his own life.
  Prior to his final release from medical segregation
in April 2003, Zick had been under observation for two
days, during which time he denied suicidal thoughts
and was generally alert and positive. He displayed
similar behavior shortly before his release from the first
suicide watch. Given Zick’s denials of suicide, James had
no actual knowledge that Zick would “imminently seek
to take his own life.” Collins, 462 F.3d at 761 & n.2 (noting
that the inmate denied having suicidal thoughts); see also
14                                  Nos. 09-2001 & 09-2817

Matos, 335 F.3d at 557 (finding that prison mental health
professionals lacked knowledge of a serious risk where
the inmate never said that he felt suicidal). Even had
Zick displayed “strange behavior” raising a suspicion
that he might harm himself, we would hesitate to find
a triable issue on whether James deliberately disregarded
a substantial risk of suicide. Novack, 226 F.3d at 530. Here,
Zick displayed no such strange behavior or any obvious
signs that he was an imminent suicide risk. Cf. Thomas,
588 F.3d at 452-53 (finding deliberate indifference based
on prison officials ignoring an inmate’s visible symptoms
of serious illness).
  To be sure, medical experts could—and did—criticize
James’s evaluations of Zick. Minix points to expert opin-
ions produced during the summary judgment pro-
ceedings indicating that James displayed poor judgment
in releasing Zick from suicide watch, and that she
should not have taken Zick’s denials of suicide at face
value. Still, to the extent that James committed an error
in judgment, that error “leads only to negligence,” not to
deliberate indifference. Matos, 335 F.3d at 557 (The defen-
dants’ failure “not to take ‘no’ for an answer when
Matos told them he was not suicidal” did not show deliber-
ate indifference.).


                         4. David
  Dr. David, a director of medical services at Memorial’s
jail facility, was not directly involved in Zick’s treatment
except to approve the prescription medications that he
received at the jail. This lack of direct participation makes
Nos. 09-2001 & 09-2817                                  15

Minix’s individual-capacity claim against David more
difficult, since individual liability under § 1983 requires
“personal involvement in the alleged constitutional
deprivation.” Palmer v. Marion County, 327 F.3d 588, 594
(7th Cir. 2003). To be personally liable under these cir-
cumstances, David must have condoned or acquiesced
in a subordinate’s unconstitutional treatment of Zick.
See id.
  Although Minix’s evidence may cast doubt on David’s
performance as a medical director, it does not support
an inference that David condoned any unconstitutional
practice by Memorial employees. David, who started at
the jail just a few weeks before Zick’s arrival in
March 2003, testified that he was unfamiliar with certain
aspects of the jail’s suicide-prevention procedures, in-
cluding how much training and experience the jail
nurses had in assessing an inmate’s suicide risk. And as
discussed, expert testimony questioned Nurse James’s
treatment of Zick, suggesting that her own experience
ultimately proved inadequate. Missing from the record,
however, is evidence suggesting that David was aware
that James or any other nurse was performing incom-
petent assessments of suicidal inmates but nevertheless
acquiesced in that practice. Cf. Woodward, 368 F.3d at 927
(discussing supervisors’ approval of their employees’
disregard for suicide-watch procedures). Nothing
indicates that Memorial employees had a history of
providing incompetent care or otherwise disregarding
jail policy for suicide prevention. See Novack, 226 F.3d at
531 (finding no evidence of a pattern of suicide that
would support an inference that jail policies for treating
16                                 Nos. 09-2001 & 09-2817

mentally ill inmates were inadequate). Without knowl-
edge of the allegedly unconstitutional care that James
provided, David cannot be liable by mere virtue of his
supervisory status. Palmer, 327 F.3d at 594.


                5. Memorial Home Care
  Like Madison Center, Memorial Home Care is a corpora-
tion that contracted with the jail to provide medical
services, so Memorial is treated the same as a municipality
for liability purposes under § 1983. To prevail on her
deliberate indifference claim, Minix must show that a
policy either adopted or condoned by Memorial caused
Zick to receive constitutionally inadequate care. See
Novack, 226 F.3d at 530.
  Memorial was subject to the jail’s policy of providing
proper health care to inmates, which required Memorial
to maintain an adequate health care staff at the jail. With
respect to suicide prevention specifically, jail policy
required that an inmate identified as possibly suicidal
be assessed by a nurse as soon as possible, followed by
continuous observation.
  Minix does not directly challenge these jail policies or
identify any Memorial policy that was itself unconstitu-
tional. Instead, Minix argues that Memorial violated jail
policy by failing to ensure that suicidal inmates received
care from persons with adequate psychiatric training.
But similar to the failings in Minix’s claim against
Madison Center, Minix lacks evidence that Memorial
condoned a widespread practice of providing inadequate
Nos. 09-2001 & 09-2817                                       17

mental health care to inmates. Even if Zick received
inadequate care from James or other nurses, this isolated
failure would not show that Memorial had notice of
ongoing conduct by its employees that created a sub-
stantial risk of harm. Cf. id. at 531 (“[A] series of bad acts”
may support an inference that the municipality “was
bound to have noticed what was going on . . . .” (quotation
omitted)).
  As additional support for her claim against Memorial,
Minix points to the report of her expert, Dr. Gutierrez,
indicating that the jail’s nursing staff did not have the
training required to competently assess an inmate’s risk
of suicide. The district court, however, found that
Gutierrez’s report was too unreliable to be admitted as
an expert opinion under Federal Rule of Evidence 702, so
we must determine whether the court abused its discre-
tion in excluding this evidence, see Smith v. Ford Motor
Co., 215 F.3d 713, 717 (7th Cir. 2000).
  Rule 702 allows “a witness qualified as an expert by
knowledge, skill, experience, training, or education” to
testify as to “scientific, technical, or other specialized
knowledge,” where such knowledge “will assist the trier
of fact.” To be admissible under Rule 702, the expert’s
opinion must offer more than a “bottom line.” Wendler &
Ezra, P.C. v. Am. Int’l Group, Inc., 521 F.3d 790, 791 (7th Cir.
2008) (per curiam) (quotation omitted). The expert must
explain the methodologies and principles supporting the
opinion. See Fed. R. Evid. 702 (requiring that expert
testimony be “the product of reliable principles and
methods”); Smith, 215 F.3d at 718 (“[T]he role of the
18                                   Nos. 09-2001 & 09-2817

court is to . . . examine the methodology the expert has
used in reaching his conclusions.”).
  We conclude that the district court acted within its
discretion in excluding Gutierrez’s report. In the relevant
portion of the report, Gutierrez asserted that taking an
inmate off suicide watch was “beyond the scope of educa-
tion, training, and experience for Nursing Personnel
employed at the Jail in March and April of 2003.” Gutierrez
cited no medical standards or principles in support of
that conclusion. Given Gutierrez’s failure to explain his
methodology, the district court could conclude that the
report offered “nothing of value to the judicial process.”
Wendler, 521 F.3d at 791 (quotation omitted). Minix there-
fore cannot rely on Gutierrez’s report to avoid sum-
mary judgment.


                     III. Conclusion
  Zick’s suicide was tragic, but the evidence produced
was not enough to overcome the “high hurdle” set by the
deliberate indifference standard for liability under § 1983.
Collins, 462 F.3d at 762. We A FFIRM the grant of summary
judgment in favor of the defendants.




                           2-26-10